                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

MARIE BARBOUR,                                     )
                                                   )
                              Plaintiff,           )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 5:18-cv-76-D
                                                   )
FIDELITY LIFE ASSOCIATION,                         )
                                                   )
                              Defendant.           )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS Fidelity Life's
motion for summary judgment [D.E. 16].



This Judgment Filed and Entered on January 9, 2019, and Copies To:
J. Michael Malone                                  (via CM/ECF electronic notification)
Katherine L. Villanueva                            (via CM/ECF electronic notification)
John M. Sperati                                    (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
January 9, 2019                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
